Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed 5/18/21.
Claims 1-6, 8-13 and 15-19 are pending.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

But Reddy fails to describe storing identifiers of who (which developer) wrote each of the pieces of code, and identifiers of what tests were performed on the pieces of code, as recited in Claim 1. The present application is different from Reddy, because in Claim 1, a plurality of untrusting developers can collaborate together on a software project, and provide code contributions, in a trusted manner. The developers of the code contributions are identified, the tests that have been performed so that the code can be added to the project is identified, and the environment where the project is tested can be identified. (last par. on pg. 9)

The examiner respectfully disagrees. For example in figures 5-9 Reddy discloses storing an identifier of a developer which wrote the code (see Fig. 7, 136 “Author: john.doe@org.com”) and identifiers of the kinds of test(s) performed (see Fig. 8, 138 “Tool: Veracode 9.2.1” “Test policies Rating: STRICT”, also see par. [0243] “a test identifier”). Further, figures 5-9 disclose data stored on the blockchain including an identifier of the code contributions (e.g. Fig. 7, 136 “ChangeID: 17ea54”) and identifiers of a build environment (e.g. Fig. 9, 140, “Build attributes: … java_compatibility=1.5 … Tomcat-7.0.16 …”). Accordingly, Reddy discloses the storing the claimed information on the blockchain.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0303623 to Reddy et al. (Reddy) in view of US 2018/0260212 to Wisnovsky (Wisnovsky).

Claims 1, 8 and 15: Reddy discloses a system, comprising: 
a processor; and a memory to store on[e] or more machine readable instructions (see e.g. Fig. 19) that when executed by the processor cause the processor to: 
connect to a blockchain network (par. [0153] “decentralized computing platform 80”), the blockchain network comprising a plurality of blockchain peers that host a 
receive a transaction with a code contribution from a developer via a smart contract (par. [0144] “code of the software asset … may be passed as an argument to the promotion smart contract”); 
execute a smart contract to create a build of the project based on the code (par. [0006] “a build stage”, par. [0154] “various software development tooling used in the next stage may receive the output and that output may cause that software development tooling to transform the software asset in accordance with the next stage”); 
execute a smart contract to test a functionality of the build of the project in an execution environment (par. [0143] “execution of static analysis tests, execution of dynamic analysis tests”, par. [0054] “dynamic analysis may include … functionality tests”); and 
commit data to the blockchain where the data includes an identifier of a plurality of code contributions from a plurality of developers which have been added to the merged code within the build of the project (e.g. Fig. 7, 136 “ChangeID: 17ea54”), identifiers of who wrote the pieces of code (e.g. Fig. 7, 136 “Author: john.doe@org.com”), identifiers of what kind of tests have been performed on the pieces of code (e.g. Fig. 8, 138 “Tool: Veracode 9.2.1” “Test policies Rating: STRICT” ), and identifiers of build environments in which the pieces of code were developed (e.g. Fig. 9, 140, “Build attributes: … java_compatibility=1.5 … Tomcat-7.0.16 …”).

Reedy does not explicitly disclose 
a blockchain network configured to store a code of a project;
executing a smart contract to merge the code contribution with the code of the project to create a merged code; and 
executing a smart contract to commit the code contribution to the blockchain.

Wisnovsky teaches 
a blockchain network configured to store a code of a project (see e.g. Fig. 3)
merging a code contribution with the code of the project to create a merged code (par. [0066] “an instruction/command to append the block 212n+1 to the blockchain 214”, par. [0076] “Block 1 2121 may be a block including … changes to the original source code”, this “appending” of a block containing “changes to the original source code” constitutes a “merging” of the changes with the original code. In other words after the merge is performed the project contains the changes); and 
committing the code contribution to the blockchain (par. [0097] “operation 555 to append the potential block 212 to the blockchain 214”).

It would have been obvious at the time of filing to execute smart contracts (Reddy par. [0144] “the promotion smart contract”) to verify, merge and commit the code contribution to the blockchain (Wisnovsky par. [0097] “operation 555 to append the potential block 212 to the blockchain 214”). Those of ordinary skill in the art would have been motivated to do so to 

Claims 2, 9 and 16: Reddy and Wisnovsky teach claims 1, 8 and 15, wherein the instructions are further to cause the processor to submit the code contribution to a plurality of reviewers (Reddy par. [0090] “a subset of all of the computing nodes 100 may determine the outcome … in which the plurality of computing nodes reach a consensus”).

Claims 3, 10 and 17: Reddy and Wisnovsky teach claims 2, 9 and 16, wherein the instructions are further to cause the processor to provide review parameters stored on the blockchain to the plurality of the reviewers (Reddy par. [0180] “parameters of the request”).

Claims 4, 11 and 18: The system of claim 3, 10, 17, wherein the instructions are further to cause the processor to:
receive an approval or a rejection from the reviewers based on the review parameters (e.g. Reddy par. [0151] “a positive passing result be expressed in a trust record”).

Claims 5 and 12: Reddy and Wisnovsky teach claims 4 and 11, wherein the instructions are further to cause the processor to:
execute a smart contract to add the code contribution to a software project if a required number of the reviewers has approved the code contribution (Reddy par. [0153] “a consensus promotion result”, par. [0151] “a positive passing result be expressed in a trust record”).

Claim 6, 13 and 19: Reddy and Wisnovsky teach claims 1, 8 and 15, wherein the instructions are further to cause the processor to execute the smart contract to test the build based on tests stored on the blockchain (Reddy par. [0144] “code of the software asset … may be passed as an argument to the promotion smart contract”, par. [0073] “an executable file of a test application” it would at least have been obvious to pass these tests on the blockchain as a means of providing the tests to the tester/reviewer).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199